Citation Nr: 1735367	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include depression.

2.  Entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:  Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2015, the Board remanded the Veteran's claims for service connection for an acquired psychiatric disorder, and for alcohol dependence, for further development.  A more detailed procedural history is provided therein.  These matters are now returned to the Board for further review.

The Board also remanded the issue of entitlement to service connection for PTSD, which claim was subsequently granted in an October 2016 rating decision.  Therefore, as the benefit sought has been granted in full, the appeal is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  No separate chronic depressive disorder is shown.

2.  The Veteran's substance-induced mood disorder is attributable to alcohol dependence or abuse; it is not shown to be proximately due to or aggravated by service-connected disability.

3.  The Veteran's alcohol dependence or abuse is not shown to be proximately due to or aggravated by service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder (other than PTSD), to include depression and a substance-induced mood disorder, are not met.  38 U.S.C.A. §§ 105(a), 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for alcohol dependence or abuse are not met.  38 U.S.C.A. §§ 105(a), 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to both claims on appeal herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a January 2013 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  Because the claim was readjudicated by way of an October 2016 Supplemental Statement of the Case (SSOC), any issue as to the timeliness of the notice is nonprejudicial.

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and Vet Center treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the October 2016 VA medical opinion is adequate upon which to base a decision on the Veteran's claim.  The VA examiner reviewed the file, and provided a detailed rationale for his conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.  

In December 2015, the Board remanded the claim so that all of the Veteran's personnel records could be obtained, and so that a VA medical opinion could be obtained.  Subsequently, all the Veteran's personnel records were associated with the claims file, and the in October 2016 VA medical opinion was obtained, which opinion answered all the questions posed by the Board.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2016).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty in the Army from July 1964 to July 1967, including service in Vietnam from December 1965 to December 1966.  He is the recipient of, among other decorations, the Bronze Star Medal.  See DA Form 20 (Personnel records), received August 2016; DD Form 214.  

He claims entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression.  The Veteran asserts in his notice of disagreement that he has experienced depression since service.

The Veteran's service treatment records are silent as to any psychiatric complaints or diagnoses.  His June 1967 separation examination report shows psychiatric examination was normal, and the Veteran checked the box on his June 1967 separation report of medical history indicating that he had not experienced any depression, excessive worry, or nervous trouble.  See STRs at p.10 of 37.

Post-service, an August 2004 VA nursing note shows the Veteran reported he thought he had PTSD due to continuous nightmares Vietnam, inability to sleep, and being easily startled.  A depression screen was positive.  See CAPRI, Loma Linda VAMC (VVA), received September 2013 at p.140 of 141.  A subsequent August 2004 VA treatment record notes the Veteran reported symptoms of becoming angry easily, including anger at his daughter and at work, nightmares after seeing Vietnamese people or hearing them talk, and an inability to trust his girlfriend.  A diagnosis of questionable PTSD versus depression was noted.  See CAPRI, Loma Linda VAMC (VVA), received September 2013 at p.138 of 141.  

A December 2006 VA behavioral health intake record shows the Veteran reported a depressed mood, feeling isolated, anxiousness, nightmares of Vietnam and frequent intrusive thoughts, difficulty sleeping, anger and irritability, that he got into a fight on Memorial Day, startling easily, hypervigilance, and avoidance of things that remind him of Vietnam.  PTSD, alcohol abuse, and substance-induced mood disorder (SIMD).  See VA treatment records, received December 2010 at p.75 of 132. 

More recently, a November 2010 VA behavioral health intake record (80 minutes) shows the Veteran reported chronic trauma-related anxiety symptoms associated with his experiences in Vietnam.  He reported occasional nightmares, including of getting overrun and his weapon jamming, daily intrusive thoughts, psychological reactivity upon exposure to reminders, avoidance of thinking or talking about experiences in Vietnam, feelings of detachment, social isolation, chronic sleep difficulties, irritability, hypervigilance, and a hyperstartle response.  In addition, the psychologist noted associated depressive symptoms of depressed mood, anhedonia, low energy, and low self-esteem.  The psychologist diagnosed "PTSD, chronic, combat related with associated chronic depressive symptoms."  See CAPRI (VVA) at p.17 of 141.  

A few days later, a November 2010 VA mental health clinic record shows the Veteran's medications were reviewed by a physician, a "brief mental status" list of symptoms was noted, including "depression/anxiety . . . more anxiety," and diagnoses were recorded of PTSD, alcoholism, and depression.  See CAPRI (VVA) at p.17 of 141.  

Subsequent VA treatment records show the Veteran has continued to be followed by the VA mental health clinic for his service-connected PTSD and for alcoholism.  See, e.g., CAPRI (VVA), January 2011 and March 2011 at p.3 and 7 of 141.

The Veteran was afforded a VA examination in February 2013.  That VA examiner opined that the Veteran did not have PTSD, reasoning that the Veteran did not meet the avoidance and arousal DSM criteria.  The examiner noted the Veteran had severe depression symptoms based on a Beck inventory, and diagnosed a depressive disorder, NOS, as well as alcohol dependence.  As explained in greater detail in the December 2015 Board remand, however, the Board found this examination report to be inadequate with regard to the exact nature of the Veteran's acquired psychiatric disorder because, among other things, the examiner failed to take into account the Veteran's symptomatology shown in the medical evidence.

An October 2016 VA medical opinion shows the VA examiner opined that that the previous examiner's diagnosis "was clearly in error."  The examiner noted that a review of the Veteran's treatment records showed his PTSD symptoms were consistently visible or observable and were not masked by depression or any other mental health symptoms.  Rather, the examiner opined the Veteran's symptoms of depression do not meet sufficient DSM-5 criteria for a separate or discrete DSM-5 mood related diagnosis, but are adequately accounted for by DSM-5 Criteria D and E of the PTSD diagnosis, which includes "negative alterations in cognitions and mood associated with the traumatic event beginning or worsening after the traumatic event; persistent negative emotional state; feelings of detachment from others; and persistent inability to experience positive emotions; problems with concentration; and sleep disturbance."

Regarding the claimed depression, the Board finds the opinion of the October 2016 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a current depressive disorder.  The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current depressive disorder, service connection for such cannot be granted.  See id.  

The Board acknowledges that the Veteran claims to in fact have a depressive disorder in addition to his service-connected PTSD.  Ultimately, however, the Board finds the opinion of the October 2016 VA examiner to be the most probative in this regard based on the examiner's detailed rationale for his opinion.  

While the Board acknowledges that one November 2010 VA treatment record shows diagnosed depression, the Board notes again that this was a very brief treatment note as compared to the detailed November 2010 VA mental health intake performed just a few days prior.  Therefore, the Board finds the more detailed findings and conclusions shown in the November 2010 VA mental health intake to be by far more probative, which shows that no separate depressive disorder was diagnosed, but rather, depressive symptoms associated with PTSD were noted.

The Board also acknowledges that a December 2006 letter from P.G. of the Vet Center shows the Veteran presented for diagnosed PTSD as well as a major depression, partially remitted, secondary to PTSD.  The Board notes however, that none of the underlying Vet Center treatment records dated from November 2006 to May 2007 include any notation about treatment for any depression.  Rather, they all relate to treatment for PTSD. Therefore, the Board ultimately finds the December 2006 Vet Center letter to be of low probative value with regard to whether the Veteran has a depressive disorder, particularly as compared to the October 2016 VA examiner's opinion, which examiner's opinion is supported by the other medical evidence of record.  

With regard to the diagnosed substance-induced mood disorder (relating to his alcohol abuse), service connection for alcohol dependence or abuse is denied herein, as explained in detail below.  Therefore, there can be no service connection for any mood disorder as secondary to the Veteran's alcohol abuse.  

Therefore, having found no current depressive disorder by a preponderance of the evidence, or any other acquired psychiatric disorder (other than PTSD) other than a substance-induced mood disorder that cannot be service-connected as a matter of law, the Board concludes that service connection for an acquired psychiatric disorder (other than PTSD), to include depression, is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Alcohol Abuse

The Veteran also claims entitlement to service connection for alcohol dependence or abuse as secondary to his service-connected PTSD.

Service connection generally may not be awarded for alcohol or drug abuse.  See 38 U.S.C.A. § 1110 ("no [VA] compensation shall be paid if the disability is the result of the veteran's own willful misconduct or abuse of alcohol or drugs"); see also 38 U.S.C.A. § 105(a).  

Service connection for alcohol and drug abuse may only be established on a secondary basis where it is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that a veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  Specifically, "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

By way of background, the Veteran's VA treatment records show diagnosed alcohol abuse.  See, e.g., VA treatment records, March 2008 and November 2009 (drinking four bottles of whiskey per week) (CAPRI - VVA at p.31and 52 of 141).  

A February 2013 VA examination report shows the Veteran reported a history of occasionally buying wine or beer and drinking at the drive-in theater during high school, then drinking a lot in service, including at the enlisted and NCO club and playing pool, then participating post-service in a motorcycle club in the late 1960s to early 1970s, during which time he reported he used "heavy alcohol," and then drinking a lot during weekends during his marriage from 1970 to 1993, followed by "quite a bit of drinking" after his divorce and prior to his retirement.  Since retirement he stated that his drinking pattern had changed from drinking in bars to drinking at home, currently 3.25 liters of whiskey per week, starting late in the afternoon or early evening.  He explained that he tried to stop but that it was very difficult.  He reported health and legal problems and marital conflict due to his drinking.  The examiner diagnosed alcohol dependence, but did not provide any etiological opinion.  While the Board acknowledges that the examiner's opinion as to the Veteran's exact mood disorder diagnosis was found by the Board to be inadequate in the December 2015 Board remand, the Board finds that nevertheless, this examination report remains probative with regard to the examiner's memorialization of the Veteran's own reported history of his alcohol use and abuse.

The October 2016 VA examiner opined that there is no etiological relationship between the Veteran's PTSD and his alcohol abuse.  Rather, the examiner noted that the Veteran admitted to the last VA examiner in 2013 that he drank socially in his teens, he drank socially as a soldier, and he drank socially as a civilian, and that he presently drank at home to avoid going out and getting a DUI charge, which indicated a common pattern of using alcohol to increase social confidence and disinhibition, and that became an increasing problem for the Veteran over the course of a number of decades.  

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's alcohol dependence or abuse is caused or aggravated by his service-connected PTSD.  The Board finds the opinion of the October 2016 VA examiner to be the most probative evidence of record with regard to the etiology of the Veteran's alcohol abuse, which is uncontroverted by any other medical evidence of record.

The Board acknowledges that the Veteran's contention is that his alcohol use is related to his PTSD.  Ultimately, however, the Board places more probative weight on the opinion of the October 2016 VA examiner, which opinion is supported by a detailed rationale.

Insofar as the Veteran has alleged that his alcohol dependence is due to a depressive disorder, as explained above, service connection for a depressive disorder has been denied herein.  Therefore, there can be no service connection as secondary to a depressive disorder.

Therefore, in summary, the Board concludes that the preponderance is against finding that the Veteran's alcohol dependence or abuse is secondary to his service-connected PTSD, or any service-connected disability, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression and a substance-induced mood disorder, is denied.

Entitlement to service connection for alcohol dependence including as secondary to service-connected PTSD is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


